Citation Nr: 1139740	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  04-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967 and from September 2001 to August 2002.  The Veteran also had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, denied the benefits sought on appeal.  

The claim was last remanded by the Board in January 2011.  The Board finds that there has been substantial compliance with the January 2011 remand directives


FINDINGS OF FACT

1.  Hypertension was not incurred during the Veteran's active military service from July 1963 to July 1967 nor did it manifest in the year following discharge from said service.  Hypertension was not incurred during a period of active duty for training (ACDUTRA).

3.  Hypertension preexisted the Veteran's period of active service from September 2001 to August 2002.

3.  During the period of active service from September 2001 to August 2002, there was no increase in the severity of the preexisting hypertension beyond the natural progression of the disease.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (West 2002 & West Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in November 2002, July 2006, September 2007, and May 2009 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in November 2002, which was prior to the June 2003 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection for hypertension.  A March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, reports of VA examination, post-service private medical records, and records from Brooke Army Medical Center.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The RO received notice that there were no records available from Dr. NHS, Dr. EC, Health Texas Medical Group of San Antonio, and Val Verda Health as they had been destroyed.  The Defense Logistics Agency indicated that they had no medical records available as they were not a medical facility and did not provide any treatment to the Veteran.  They further indicated that they did not have a claim from the Veteran for a work-related injury in 1988.  The Brooke Army Medical Center indicated they had no records of treatment for the Veteran from 1987 to 2001.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1), (2).

The Veteran was provided VA examinations March 2003, May 2003, and June 2005.  38 C.F.R. § 3.159.  They contain the necessary information to render a decision on the merits of the Veteran's claim.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he is entitled to service connection for hypertension.  Specifically, the Veteran contends that his preexisting hypertension was aggravated beyond the natural progression of the disease during his second period of enlistment between September 2001 and August 2002.  See Appellant's Post-Remand Brief dated in September 2011. 

As just indicated, the Veteran does not contend, and nor does the evidence show, that his hypertension was incurred during his first period of enlistment between July 1963 and July 1967.  Notably, the service treatment records for this period were wholly devoid of complaints, treatment, or diagnoses of hypertension, to include the June 1967 separation examination.  Thus, precluding service connection on a direct causation basis for this period of service.  38 C.F.R. § 3.303.

Service connection is also not warranted on a presumptive basis as there is no objective evidence of hypertension having been diagnosed within the year following his discharge in July 1967.  38 C.F.R. §§ 3.307, 3.309.   Though Dr. NHS indicated he treated the Veteran in the past for hypertension, he could not provide the medical records as they had been destroyed.  Dr. NHS indicated he treated the Veteran in the 1960s, but did not indicate when hypertension was diagnosed.  In fact, the objective evidence of record reveals that hypertension was diagnosed in October 1990.

The Veteran also had Reserve service between his two periods of active duty, but does not contend that he was disabled or injured by reason of hypertension during any period of ACDUTRA. 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2011).  Moreover, the evidence also does not support such a finding.  A January 1992 quadrennial examination simply noted that hypertension was diagnosed in October 1990 and well controlled on medication.  Additional Reserve records simply note the presence of hypertension, controlled on medication, without any indication that he was diagnosed while he was on ACDUTRA.

Instead, the Veteran asserts that his hypertension pre-existed his second period of enlistment and was aggravated therein.  Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Veteran's claim must be denied.  

In this regard, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In the instant case, the Board finds that the preexisting hypertension was effectively noted at the time of the Veteran's entry into his second period of active duty service.  It appears that the prior history of hypertension and a claimed myocardial infarction were known at the time he was called up for his second period of active duty.  As a result, the Veteran was afforded specialized testing.  In this regard, service records dated in October 2001 note a history of hypertension and a prior heart attack, and the Veteran underwent special testing at that time.  As already noted, prior military medical records dated from the early 1990's include a number of references to controlled hypertension.  It is clear that the hypertension preexisted the period of service which began in September 2001. 

Having found that the hypertension preexisted the second period of active service, the Board now turns to consideration of the question of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Veteran's service treatment records from the second period of enlistment show that in September 2001 he reported a history of hypertension and a heart attack.  Entries dated in December 2001 also note the Veteran had hypertension.  Blood pressure readings were recorded as 111/62 in January 2002 and 132/82 in July 2002.  Reports of medical examination in January 2002 and August 2002 (prior to his separation) show that hypertension was controlled on medication.  Based on this evidence, the Board finds that the pre-existing hypertension did not increase in severity during service.  Post-service, a March 2003 VA examination revealed that hypertension was controlled on medication.  A May 2003 echocardiogram (ECG) found no evidence of a previous myocardial infarction.    

A June 2005 VA examiner opined that VA that hypertension was likely secondary to the Veteran's hyperlipidemia and not an incident of service.  Hypertension was classified as mild and well-controlled on medication.  

An August 2010 VA examiner opined that the increase in severity of the Veteran's hypertension beyond the natural progression was less likely as not caused by the Veteran's service from September 2001 to August 2002.  The examiner reasoned that episodic psychological stress was not generally considered to be a cause of sustained or permanently increased severity of hypertension and no other medical basis for increased severity of hypertension due to events during service was noted.

The Board sought clarification of the August 2010 opinion, as it was deemed unclear as to the question of aggravation.  In a February 2011 VA opinion, the examiner indicated that the Veteran's hypertension did not undergo an increase in severity beyond the natural progression of the disease during the period of service from September 2001 to August 2002.  The examiner reasoned that the Veteran's blood pressure was controlled during service with medication and that the subsequent progression of hypertension was more likely than not the result of decreased activity after service and weight gain, nearly 50 pounds, from 2002 to 2010.  The examiner found that the Veterans' service between 2001 and 2002 was more beneficial to the Veteran as his weight was lower and his blood pressure was better controlled. 

That the Veteran had pre-service hypertension is not in question.  The key question in this matter is whether that pre-service hypertension was made worse or permanently aggravated by service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Here, it is clear from the evidence that hypertension existed prior to service and was not aggravated by his second period of active military service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Board has considered arguments from the Veteran that hypertension was aggravated by his second period of enlistment due to psychological stress; however, the Veteran is not a medical professional, and these statements as to causation do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the Board has found that the objective medical evidence on file clearly shows that hypertension pre-existed service, and medical professionals have provided medical opinions indicating that hypertension was not due to or aggravated by service; entitlement to service connection is not warranted on a direct causation basis, presumptive basis, or on the basis of in-service aggravation of a pre-existing condition.  See 38 C.F.R. §§  3.303, 3.306, 3.307, 3.309. 

The preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


